Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 12-14 and 16-22 are pending.
Response to Amendment
This Office Action is responsive to the RCE filed on 03/08/2021.
Claims 12 and 18 are amended. Accordingly, the amended claims are being fully considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with the applicant’s representative Henry M. Feiereisen (Reg. No. 31084) on 03/23/2021.
The application has been amended as follows:
Claims 12 and 12 are amended in order to overcome 35 U.S.C. 112 (b) clarity issues with the phrase "at least mostly" in lines 13-14 of claim 12 and lines 14-15 of claim 18.
Claims 12 and 12 are amended in order to overcome 35 U.S.C. 112 (b) antecedent basis issues with the limitation "the data" in line 15 of claim 12 and line 15 of claim 18.
Claim 18 is amended in order to overcome claim objections to claim 18 for containing minor informality with the word "the real the machine" in line 7 of claim 18.

 Claims 12 and 18 are amended as follows (Note: amended portions are bolded)
Claim 12:
	A control system, comprising: 
	a real control configured to execute a real control program to control a real industrial process, a real plant or a real machine in real time; 
	a virtual control configured to execute a virtual control program to control a virtual industrial process, a virtual plant or a virtual machine which simulates control of the real industrial process, the real plant or the real machine, wherein the virtual control program is identical to the real control program and performs as a simulation the same control task and in step with the real control and is executed time-synchronously with the real control program while the real industrial process, the real plant or the real machine are operating; and 
	a higher-level processor unit in data communication with the virtual control, the higher-level processor unit receiving diagnostic data with respect to the virtual industrial process, the virtual plant or the virtual machine  from the virtual control, wherein most of the diagnostic data are received from the virtual control so as not to additionally burden the real control by reading out the diagnostic data while the real industrial process, the real plant or the real machine are operating and processing the diagnostic data for analysis without losing synchronicity with the real control in the process.
Claim 18:
	A method for operating a real industrial process, a real plant or a real machine, comprising: 
	executing a real control program which controls the real industrial process, the real plant or the real machine by a real control; 
	executing a virtual control program controlling a virtual industrial process, a virtual plant or a virtual machine which simulates the real control of the real industrial process, the real plant or the real  machine by a virtual control, wherein the virtual control program is identical to the real control program and performs as a simulation the same control task and in step with the real control and is executed time-synchronously with the real control program while the real industrial process, the real plant or the real machine are operating; and 
	receiving diagnostic data with respect to the virtual industrial process, the virtual plant or the virtual machine by a higher-level processor unit in data communication with the virtual control   from the virtual control, wherein most of the diagnostic data are received from the virtual control so as not to additionally burden the real control by reading out the diagnostic data while the real industrial process, the real plant or the real machine are operating, and processing the diagnostic data for analysis without losing synchronicity with the real control in the process.




Reasons for Allowance
Claims 12-14 and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Objections to Claims are withdrawn:
	In view of applicant’s amendments and examiner amendments to claim 18, all the objections to claim 18 as set forth in the previous office action have been withdrawn.
35 USC § 103 rejections withdrawn:
	Applicant’s amendments and examiner’s amendments to claims 12 and 18 have overcome the 35 USC § 103 rejections to claims 12-14 and 16-22 as set forth in the previous office action; accordingly, all the 35 USC § 103 rejections to claims 12-14 and 16-22 as set forth in the previous office action have been withdrawn.
Applicant’s arguments regarding the amended claims 15-17 are persuasive:
	Applicant’s arguments with respect to the rejection under 35 U.S.C. § 103 of claims 12 and 18 have been fully considered and are persuasive. See pages 5 and 9 of the applicant’s remarks and arguments submitted on 03/08/2021:
	“claims 12 and 18 have been further amended by more concisely expressing the meaning of "synchronization" In addition, the feature that "the data are read out at least mostly from the virtual control so as not to additionally burden the real control by reading out the data while the real industrial process, the real plant or the real machine are operating", which was discussed during the interview, has been added..” (Page 5)
	“Applicant therefore respectfully submits that Kephart, Maturana and Diezel, taken severally or in combination, fail to disclose all the features recited in amended claims 12 and 18.” (Page: 9)

	Applicant’s arguments as discussed above are persuasive. In response to applicant’s arguments, amendments to claims 12 and 18, and the examiner’s amendments to claims 12 and 18, all the 35 U.S.C. § 103 rejections as set forth in the previous office action have been withdrawn.
Claims 12-14 and 16-17:
Claim 12:
	Regarding claim 12, Kephart et al. (US20130191106A1) and Maturana et al. (US20150019191A1) disclose all the elements of previously presented claim 12 as presented in the previous office action mailed on 10/15/2020.
However, regarding the amended claim 12, none of the Kephart et al. (US20130191106A1), Maturana et al. (US20150019191A1), Diezel et al. (US20090299509A1), Hahn et al. (US20080091394A1), Yang et al. (US20160327939A1), or Hauhia et al. (US20030236579A1) taken either alone or in obvious combination disclose, A control system, having all the claimed features of applicant’s instant invention, specifically including:	
A power system, comprising: 
“a higher-level processor unit in data communication with the virtual control, the higher-level processor unit receiving diagnostic data with respect to the virtual industrial process, the virtual plant or the virtual machine   from the virtual control, wherein most of the diagnostic data are received from the virtual control so as not to additionally burden the real control by reading out the diagnostic data while the real industrial process, the real plant or the real machine are operating and processing the diagnostic data for analysis without losing synchronicity with the real control in the process.”
[“in combination with the other elements in the claim”].
Claims 13-14 and 16-17 are allowed based on their dependencies on claim 12.
Claims 18-22:
Claim 18:
	Regarding claim 18, Kephart et al. (US20130191106A1) and Maturana et al. (US20150019191A1) disclose all the elements of previously presented claim 12 as presented in the previous office action mailed on 10/15/2020.
However, regarding the amended claim 18, none of the Kephart et al. (US20130191106A1), Maturana et al. (US20150019191A1), Diezel et al. (US20090299509A1), Hahn et al. (US20080091394A1), Yang et al. (US20160327939A1), or Hauhia et al. (US20030236579A1) taken either alone or in obvious combination disclose, A method, having all the claimed features of applicant’s instant invention, specifically including:	
A method for operating a real industrial process, a real plant or a real machine, comprising: 
“receiving diagnostic data with respect to the virtual industrial process, the virtual plant or the virtual machine by a higher-level processor unit in data communication with the virtual control   from the virtual control, wherein most of the diagnostic data are received from the virtual control so as not to additionally burden the real control by reading out the diagnostic data while the real industrial process, the real plant or the real machine are operating, and processing the diagnostic data for analysis without losing synchronicity with the real control in the process.”
[“in combination with the other elements in the claim”].
Claims 19-22 are allowed based on their dependencies on claim 18.

It is for these reasons that applicant's invention defines over the prior art of the record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.S./
Examiner
Art Unit 2116



/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116